Citation Nr: 0018801	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  99-04 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hip replacement secondary to service connected 
right flat foot with hallux valgus and arthritis.

2.  Entitlement to service connection for arthritis of 
ankles, knees and back, secondary to service connected right 
flat foot with hallux valgus with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran had active service from April 1943 to January 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

Regarding the bilateral hip replacement claim, service 
connection secondary to right foot disability was originally 
denied by rating decision in September 1993.  A timely notice 
of disagreement was not filed, and that determination became 
final.  38 U.S.C.A. § 7105.  Accordingly, the Board has 
characterized the issues as:  1. Whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for bilateral hip replacement secondary 
to right flat foot right with hallux valgus and arthritis; 
and, 2. Entitlement to service connection for arthritis of 
ankles, knees, and back secondary to right flat foot with 
hallux valgus and arthritis.

In connection with the current claim, the RO did not consider 
whether new and material evidence had been submitted to 
reopen the bilateral hip claim.  The merits of the claim 
cannot be addressed until there is a determination as to 
whether the claim is reopened.  The bilateral hip claim is 
addressed in the remand appended to this decision.


FINDING OF FACT

There is no medical opinion linking arthritis of the ankles, 
knees or back to service or to service connected right foot 
disability.



CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for entitlement to service connection for arthritis of 
ankles, knees and back, including as secondary to right flat 
foot with hallux valgus and arthritis. 38 U.S.C.A. § 5107 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.310 (1999); Allen v. 
Brown, 7 Vet. App. 439 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303.  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (1999).   If a 
claim is well grounded, the Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  

Moreover, service connection is warranted for a disability 
which is aggravated by, proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310 
(1999). Any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service- 
connected condition, should also be compensated. Allen v. 
Brown, 7 Vet. App. 439 (1995). When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition. Id.

The threshold question which must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded; that is that each claim is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A plausible claim is "one which is meritorious on 
its own or capable of substantiation."  Black v. Brown, 10 
Vet. App. 279 (1997).  The duty to assist under 38 U.S.C.A. 
§ 5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  Where the determinative issue is factual rather than 
medical in nature, competent lay testimony may constitute 
sufficient evidence to well ground the claim. See Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

For a service-connected claim to be well grounded, there must 
be a medical diagnosis of current disability, lay or medical 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence of a nexus between the in-
service injury or disease and current disability.  See Epps 
v. Brown, 9 Vet. App. 341, 343-44 (1996), aff'd, 126 F.3d 
1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The veteran claims that he developed arthritis of the knees, 
ankle and back as a result of his service-connected right 
foot disorder.  He maintains that a June 1998 VA examination 
supports his claim.  His service records reveal that he had 
had asymptomatic pes planus since birth.  While in service he 
severely sprained his right ankle.  The diagnosis was pes 
planus, right, spastic, traumatic, and severe.  The left pes 
planus remained asymptomatic throughout service.  Service 
medical records are negative for disability of the ankles, 
knees and back.  The post- service medical record shows that 
in mid- 1962 he was evaluated for knee, ankle and back spine 
pain.  X- rays showed arthritis of the thoracic spine.  
Subsequent medical records reflect arthritis of the spine, 
knees and ankles.

By rating action in July 1948, service connection was granted 
for pes planus, spastic, traumatic, right with hallux valgus 
deformity.  A 30 percent rating was established from the day 
after separation from service.  Pes planus, left asymptomatic 
was found to be a congenital, or developmental abnormality, 
and not a disability under the law.  By rating action in May 
1951, the rating was reduced to 20 percent.  By rating action 
in October 1996, the diagnosis for the right foot disability 
was amended to include arthritis.  In this regard, this 
arthritis is confined to the foot, and is considered 
traumatic in etiology.  By rating decision in July 1998, the 
rating was increased to 30 percent, where it has remained to 
the present.

The Board notes that the aforementioned VA examination in 
June 1998 was to evaluate the veteran's service connected 
right foot disorder.  As a result of the examination, the RO 
increased the rating for the right foot disability from 20 
percent to 30 percent.  The examiner noted that the veteran 
wore special orthopedic shoes, and had been prescribed 
orthotic devices in the past, but did not use any at that 
time.  He ambulated with one crutch because of feet and hip 
problems, and also used a walker and wheelchair.  He has had 
trouble with balance for 15 years, and could walk 100-150 
feet with assistance.  

The examiner noted bilateral hallux valgus deformities; 
tenderness on the soles, forefoot, and heels, moderately 
severe; pes planus, marked, right, with considerable 
pronation; pes planus, left, moderate; pain in both feet on 
effort to evert and invert, more marked on right; no Achilles 
tendon spasm on manipulating the feet; no edema of the feet, 
but 1+ edema, right ankle, and 1+ bilateral pretibial edema. 

The examiner noted the veteran had difficulty standing, but 
this could be due to his feet, or because of additional 
problems with knees, hips, and balance. He had difficulty 
standing erect, and took a few short shuffling steps with 
assistance of a person on either side.  X-rays revealed 
bilateral hallux valgus deformity with arthritic changes in 
the IP joints; and, mild arthritic changes, right ankle, and 
a small calcaneal spur.  The diagnoses were; bilateral pes 
planus; hallux valgus; calcaneal spur, right, small; and 
degenerative arthritis, IP joints, bilateral.

The examiner opined that functional loss due to pain was 
quite significant in the right foot, and significant, in the 
left foot.  It was very difficult to determine weakness 
because of the problem the veteran had with both hips, knees, 
and right ankle. He had difficulty walking because of balance 
problems, as well as pain in both feet, hips, and knees.  It 
was no doubt that the problems with the knees, hips, and 
right ankle were contributory to the veteran's problems with 
standing and walking, and no doubt that they were compounded 
by pain in the lower extremities.

The examiner also reviewed the medical records and noted that 
the veteran had been seen at VA a number of times for chronic 
knee pain, and had a history of bilateral hip replacement; 
and surgery for a slipped lumbar disk, and arthritis in the 
back.  

The medical evidence of record also includes private and VA 
medical records revealing treatment for several 
musculoskeletal disorders, including herniated disks, lumbar 
spinal stenosis, degenerative changes with aseptic necrosis 
of the hips, cervical radiculitis, osteoporosis and 
degenerative joint disease, calcaneal spurring, ankles, and 
other physical disorders.  None of the records contain any 
medical opinion that the veteran's arthritis of the ankles, 
knees, back, or otherwise, was caused by his flat foot, 
right, disorder.

In this case, the Board notes that the veteran's contentions 
as to the etiology of the knee, ankle and back disorders are 
not supported by any competent medical evidence.  Although 
his statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability. See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  As a layman, he lacks the necessary expertise with 
respect to medical causation. Id.  In the absence of 
competent medical evidence establishing the necessary link 
between arthritis of the knees, ankle or back and the service 
connected right foot disability, either on the basis of 
causation or aggravation, the claim is not well grounded and 
must be denied.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement of the case.  
That discussion informs him of the types of evidence lacking, 
which he should submit for a well grounded claim.  The Board 
has examined all the evidence of record with a view toward 
determining whether the veteran notified VA of the possible 
existence of information which would render his claim 
plausible.  However, the Board finds no such information 
present.  See Beausoleil v. Brown, 8 Vet. App. 459, 464-65 
(1996); Robinette v. Brown, 8 Vet. App. 69, 80 (1995).  Thus, 
the Board finds that there is no competent clinical evidence 
of record indicating that the veteran's claim on appeal was 
attributable to or the result of his military service.  
Therefore, the Board must conclude that the veteran's claim 
is not well grounded and is, therefore, denied.


ORDER

Entitlement to service connection for arthritis of the 
ankles, knees and back, secondary to right flat foot with 
hallux valgus and arthritis is not well grounded and must be 
denied.  


REMAND

In his September 1998 claim, the veteran attempted to reopen 
the previously denied claim for secondary service connection 
for bilateral hip replacement.  The RO considered the claim 
without regard to the finality of the prior rating decision 
in September 1993.  In order to afford the veteran due 
process, this claim is REMANDED for the following actions:

The RO should adjudicate the issue of 
whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for 
bilateral hip replacement secondary to 
flat foot, right, with hallux valgus and 
arthritis.  If the application to reopen 
is denied, he should be issued a 
statement of the case that includes the 
criteria pertaining to finality and 
should set forth the reasons and bases 
for the action undertaken.  After 
completion of the usual adjudication 
procedures, the case should be returned 
to the Board, if in order.


The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

	(CONTINUED ON NEXT PAGE)






		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

